In a proceeding by members of respondent co-operative corporation, pursuant to article 78 of the CPLR, to compel respondent to apply for a building permit and for other relief, petitioners appeal from a judgment of the Supreme 'Court, Queens County, dated July 3, 1973/which denied the application. Judgment reversed, on the law, with $20 costs and dis*971bursements, and proceeding remitted to Special Term for a hearing and a new determination. In our view, a summary disposition of this proceeding on the papers and proof submitted, and in the absence of a hearing, was improper. •There exist genuine and material issues of fact concerning whether the delays in considering and processing petitioners’ applications for alteration of their dwelling were unreasonablé in light of the circumstances and whether the delays were willful and indicative of a lack of good faith on respondent’s part. A hearing to clarify and determine these issues is necessary. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.